Exhibit 10.15

ATLAS RESOURCE PARTNERS, L.P.

2012 LONG-TERM INCENTIVE PLAN

OPTION GRANT AGREEMENT

THIS AGREEMENT, made as of this      day of                              , 2012
(the “Grant Date”) by and between                                 ,
(“Participant”) and ATLAS RESOURCE PARTNERS, L.P. (together with its successors
and assigns hereinafter referred to as, the “Partnership”).

WHEREAS, the Partnership’s 2012 Long-Term Incentive Plan (the “Plan”) provides
for the granting of Options by the Committee to Employees of Atlas Resource
Partners GP, LLC, the Partnership or one of their Affiliates (collectively,
“Atlas”), in accordance with the terms and provisions thereof; and

WHEREAS, the Committee has determined that it would be in the best interest of
the Partnership to grant the Options described herein on the terms and
conditions hereinafter set forth; and

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the respective meanings ascribed thereto in the Plan.

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

1.      Grant of Option.

Subject to the terms and conditions hereinafter set forth, the Partnership, with
the approval and at the direction of the Committee, hereby grants to the
Participant, an Option to purchase up to                  units of limited
partner interest of the Partnership (the “Units”), at an exercise price of
$            per Unit. Such option is hereinafter referred to as the “Option”
and the Units purchasable upon exercise of the Option are hereinafter sometimes
referred to as the “Option Units.” The Option is not intended to be an Incentive
Stock Option.

2.      Installment Exercise.

Subject to such further limitations as are provided herein, the Option shall
become exercisable in [            ] installments, the Participant having the
right hereunder to purchase from the Partnership the following number of Option
Units upon exercise of the Option, on and after the following dates, in
cumulative fashion, if the Participant continues to be employed by, or provide
service to Atlas through the applicable date:

(a)      [on and after the first anniversary of the Grant Date, up to
            % (ignoring fractional Units) of the total number of Option Units;



--------------------------------------------------------------------------------

(b)      on and after the second anniversary of the Grant Date, up to an
additional         % (ignoring fractional Units) of the total number of Option
Units;

(c)      on and after the third anniversary of the Grant Date, up to an
additional         % (ignoring fractional Shares) of the total number of Option
Shares; and

(d)      on and after the fourth anniversary of the Grant Date, the remaining
Option Shares.]

3.      Termination of Option.

(a)      The Option and all rights hereunder with respect thereto, to the extent
such rights shall not have been exercised or terminated earlier in accordance
with the terms of this Agreement, shall terminate and become null and void after
the expiration of ten (10) years from the Grant Date (the “Option Term”).

(b)      Upon the Participant’s termination of employment by Atlas (“Termination
of Employment”) or termination of service to Atlas (“Termination of Service”) by
reason of Disability, the portion of the Option that was outstanding and
exercisable as of such Termination of Employment may be exercised by the
Participant during the six (6)-month period following the date of Termination of
Employment by reason of Disability, but not later than the end of the Option
Term.

(c)      Upon the Participant’s Termination of Employment or Termination of
Service by reason of death, any unvested portion of the Option shall immediately
vest in full and become exercisable by the Participant’s legal representative
for the one (1) year period following the date of Termination of Employment or
Termination of Service, but not later than the end of the Option Term.

(d)      Upon the Participant’s Termination of Employment or Termination of
Service for Cause, any unexercised portion of the Option shall immediately
terminate and become null and void.

(e)      Upon the Participant’s Termination of Employment or Termination of
Service other than as provided for in Sections 3(b), (c) and (d) above, the
portion of the Option that was outstanding and exercisable as of such
Termination of Employment or Termination of Service may only be exercised during
the ninety (90) day period following such Termination of Employment or
Termination of Service, but not later than the end of the Option Term.

(f)      A transfer of the Participant’s employment between the Partnership and
any Subsidiary or Affiliate, or between any Subsidiaries or Affiliates, shall
not be deemed to be a Termination of the Employment.

 

2



--------------------------------------------------------------------------------

4.        Exercise of Option.

(a)      The Participant may exercise the Option with respect to all or any part
of the Option Units granted hereunder by giving the Partnership or its delegate
notice of intent to exercise, according to procedures established by the
Partnership. The notice of exercise shall specify the number of Option Units as
to which the Option is to be exercised, the exercise date and other information
required by the Partnership or its delegate.

(b)      Full payment (in U.S. dollars) by the Participant of the exercise price
for the Option Units purchased, and the applicable tax withholding amount, to
the extent required, shall be made on or before the exercise date in cash, or,
as and to the extent permitted by the Committee, the exercise price may be paid
by any of the other methods allowed under Section 6(a) of the Plan.

(c)      As soon as is practicable after the exercise date, the Partnership
shall cause to be delivered to the Participant the Option Units then being
purchased (out of theretofore unissued Units or reacquired Units, as the
Partnership may elect) upon full payment for such Option Units. The obligation
of the Partnership to deliver Units shall, however, be subject to the conditions
set forth in the Plan (including, without limitation, under Section 6(d)
thereof).

(d)      If the Participant fails to pay for any of the Option Units exercised
or fails to accept delivery thereof, the Participant’s right to purchase such
Option Units may be terminated by the Partnership.

(e)      Any exercise of the Option may be subject to applicable federal
(including FICA), state and local tax withholding, in accordance with
Section 8(b) of the Plan. Unless the Committee determines otherwise, the
Participant or other person exercising the Option may be required to pay to
Atlas the amount of any taxes that Atlas is required to withhold with respect to
exercise of the Option. Atlas may also deduct from any compensation or other
amounts owing to the Participant, including by payroll deduction or withholding
of Option Units, the amount of any applicable taxes with respect to the Option.
If the Committee determines that Option Units may be used to satisfy tax
withholding, such Option Units shall be valued based on their Fair Market Value
at the time the tax withholding is required to be made; provided, however, that
not more than the legally required minimum tax withholding amount may be settled
by Option Unit withholding. If the Participant fails to pay any required tax
withholding amount in the manner specified by Atlas when the Option is
exercised, after receiving written notice from Atlas, Atlas is authorized to
cancel the Option, in which case the Option shall be forfeited and shall not be
exercisable.

5.        Change in Control.

The provisions of the Plan applicable to a Change in Control shall apply to the
Options, and, in the event of a Change in Control, the Committee may take such
actions as it deems appropriate pursuant to the Plan.

 

3



--------------------------------------------------------------------------------

6.        Restrictive Covenants.

If the Participant is subject to an existing or future employment or services
agreement with Atlas (an “Agreement”) which addresses the subject matter of
Section 6, then such Agreement shall supersede this Section 6. If the
Participant is not subject to an Agreement, then as a condition of this grant,
the Participant agrees as follows:

(a)      The Participant agrees, at all times, to hold in strict confidence all
Confidential Information (as defined below) and never, during the course of the
Participant’s employment with, or provision of services to, Atlas or thereafter,
to make any use of such information except as (and then, only to the extent)
required to perform the Participant’s employment duties. The restrictions of
this paragraph (a) shall not apply to information or data that the Participant
can establish is or has become known to the public generally through no fault of
the Participant or has come into the Participant’s possession lawfully and not
through the Participant’s employment.

(i)      For purposes of this Agreement, “Confidential Information” means all
commercially sensitive information and data, in whatever format, originated by,
or on behalf of, or within the knowledge or possession of, Atlas, or any
independent contractor performing services on behalf of Atlas. Without limiting
the foregoing, Confidential Information includes, but is not limited to,
information that has been designated as proprietary or confidential; information
constituting trade secrets; information that, by the nature of the surrounding
circumstances, should be treated as proprietary or confidential; and information
or data conceived, discovered or developed in whole or in part by the
Participant while employed by, or providing services to, Atlas.

(ii)     The Participant acknowledges that the Participant’s relationship with
Atlas is one of confidence and trust such that the Participant has in the past
been, and may in the future be, privy to Confidential Information of Atlas.

(b)      The Participant agrees that during the Participant’s employment with,
or provision of services to, Atlas and for a period of 12 months following
termination of the Participant’s employment with, or provision of services to,
Atlas, regardless of the reason for such termination:

(i)      The Participant will not, directly or indirectly, solicit, or attempt
to solicit, for employment, with the Participant or with any other person or
entity, any employee, consultant, and/or other independent contractor of Atlas,
nor will the Participant, directly or indirectly, solicit or induce, or attempt
to solicit or induce, any such individual to leave his or her employment with
Atlas or to terminate his or her agreement to provide services to Atlas.

(ii)     The Participant will not, directly or indirectly, solicit, or attempt
to solicit, any lease or other interest in oil and gas or real property
benefitting oil and gas operations for the Participant, or for any other person
or entity, from any lessor and/or

 

4



--------------------------------------------------------------------------------

transferor of oil and gas rights (or holder of any right of way) or prospective
lessor and/or transferor of such rights of Atlas with which/whom the Participant
had contact within the 12 months prior to the termination of the Participant’s
employment with, or provision of services to, Atlas or concerning which the
Participant had access to Confidential Information, during and by virtue of the
Participant’s employment or service with Atlas.

(c)      The Participant acknowledges and agrees that the restrictions contained
in this Section 6 are reasonable and necessary to protect the legitimate
business interests of Atlas and that the Partnership would not have entered into
this Agreement in the absence of such restrictions.

(d)      The Participant acknowledges and agrees that any breach by the
Participant of any of the covenants or agreements contained in this Section 6
will result in irreparable injury to Atlas, for which Atlas may be entitled to
any remedy at law or equity, including specific performance of the Participant’s
obligations under this Section 6, as well as injunctive relief without the
posting of any bond, such as may be granted by a court with competent
jurisdiction.

(e)      In addition to the foregoing remedies, the Participant agrees that in
the event the Participant breaches any of the covenants or agreements contained
in this Section 6, the Committee may take any of the actions described in
Section 14 of this Agreement.

(f)      If any provision of this Section 6 or the application hereof is
determined by any court with competent jurisdiction to be invalid or
unenforceable, the other portions of this Section 6 or the application thereof
shall not be affected and shall be given full force and effect without regard to
the invalid or unenforceable portions to the fullest extent possible. If any
court of competent jurisdiction determines that any provision of this Section 6
is unenforceable, then the Participant agrees to the reformation of any such
covenant or agreement by the court to limits that the courts finds to be
enforceable.

(g)      The provisions of this Section 6 shall survive the termination of this
Agreement and termination of the Participant’s employment with, or provision of
services to, Atlas.

7.        Adjustment of and Changes in Units of the Partnership.

In the event that any transaction or event affects the Units such that an
adjustment is necessary in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan, the
Committee or the Board shall make such adjustment to the Option as is provided
for in Section 4(a) of the Plan.

8.        No Rights as Unitholder.

Neither the Participant nor any personal representative shall be, or shall have
any of the rights and privileges of, a unitholder of the Partnership with
respect to any Units purchasable or issuable upon the exercise of the Option, in
whole or in part, prior to the date of exercise of the Option.

 

5



--------------------------------------------------------------------------------

9.        Non-Transferability of the Option.

During the Participant’s lifetime, the Option shall be exercisable only by the
Participant or any guardian or legal representative of the Participant, and the
Option shall not be transferable except, in the case of death of the
Participant, by will or the laws of descent and distribution, nor shall the
Option be subject to attachment, execution or other similar process. In the
event of (a) any attempt by the Participant to alienate, assign, pledge,
hypothecate or otherwise dispose of the Option, except as provided for herein,
or (b) the levy of any attachment, execution or similar process upon the rights
or interest hereby conferred, the Partnership may terminate the Option by notice
to the Participant and it shall thereupon become null and void.

10.      No Contract of Employment.

This Agreement shall not constitute a contract of employment, and shall not
confer upon the Participant any right to continued employment or other service
relationship with Atlas, nor shall it interfere with or limit in any way the
right of Atlas to terminate the employment or other service relationship of the
Participant at any time.

11.      Amendment of Option.

The Option may be amended by the Board or the Committee at any time, subject to
the provisions of Section 7(b) of the Plan. Notwithstanding anything herein to
the contrary, to the extent that the Participant is subject to an Agreement
which is inconsistent herewith, such Agreement shall prevail as long as it does
not violate the Plan.

12.      Notice.

Any notice to the Partnership provided for in this instrument shall be addressed
to it in care of its Chief Legal Officer at its executive offices at 1845 Walnut
Street, 10th Floor, Philadelphia, Pennsylvania 19103 or at such other address as
to which the Partnership shall have notified Participant in writing and any
notice to the Participant shall be addressed to the Participant at the current
address shown on the payroll records of the Partnership. Any notice shall be
deemed to be duly given if and when properly addressed and posted by registered
or certified mail, postage prepaid.

13.      Incorporation of Plan by Reference.

The Option is granted pursuant to the terms of the Plan, the terms of which are
incorporated herein by reference, and this Agreement shall in all respects be
interpreted in accordance with the Plan. This Agreement is subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in

 

6



--------------------------------------------------------------------------------

accordance with the provisions of the Plan, including, but not limited to,
provisions pertaining to (i) rights and obligations with respect to withholding
taxes, (ii) the registration, qualification or listing of the Units,
(iii) changes in capitalization of the Partnership, and (iv) other requirements
of applicable law. The Committee shall interpret and construe the Plan and this
Agreement, and its interpretations and determinations shall be conclusive and
binding on the parties hereto and any other person claiming an interest
hereunder, with respect to any issue arising hereunder or thereunder, all in
accordance with the provisions of the Plan (including Section 3 thereof).

14.      Cancellation and Rescission of Option.

(a)      Notwithstanding anything in this Agreement to the contrary, the
Committee may cancel, rescind, suspend, withhold or otherwise limit or restrict
the exercise of the Option at any time if the Participant (i) is convicted of a
felony or a crime of moral turpitude with respect to the Partnership or its
Subsidiaries or Affiliates; (ii) engages in fraud or embezzlement with respect
to the Partnership or its Subsidiaries or Affiliates; or (iii) materially
breaches the Participant’s obligations under any written non-competition,
non-solicitation or confidentiality agreement entered into between the
Participant and Atlas, including any of the covenants and agreements in
Section 6 of this Agreement (each, a “Rescission Event”).

(b)      Upon exercise of an Option, the Committee may require that the
Participant certify in a manner acceptable to the Committee that he or she has
not engaged in any conduct that constitutes a Rescission Event. In the event
that a Participant engages in conduct that constitutes a Rescission Event
before, or during the one-year period after, any exercise of the Option, such
exercise may be rescinded by the Partnership within two years after the
Participant engages in such conduct. In the event of any such rescission, the
Participant shall pay to the Partnership the amount of any gain realized or
payment received as a result of the rescinded Option, in such manner and on such
terms and conditions as may be required by the Committee, and the Partnership
shall be entitled to set off against the amount of any such gain any amounts
owed to the Participant by Atlas.

15.      Applicable Policies.

The grant made pursuant to this Agreement shall be subject to any applicable
clawback and other policies established by the Board from time to time.

16.      Governing Law.

This Agreement, and all determinations made and actions taken thereunder, shall
be governed by and construed in accordance with the laws of the State of
Delaware, without reference to principles of conflict of laws, except that
Section 6 shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania, without reference to principles of conflict of
laws thereof.

[SIGNATURES CONTAINED ON FOLLOWING PAGE]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Partnership has caused its duly authorized officer to
execute and attest to this Grant of Unit Option and the Participant has placed
his or her signature hereon, effective as of the date hereof.

 

ATLAS RESOURCE PARTNERS, L.P.

 

By: Atlas Resource Partners GP, LLC, its general partner

By:         Lisa Washington, Chief Legal Officer

I hereby accept the Option described in this Agreement, and I agree to be bound
by the terms of the Plan and this Agreement. I hereby agree that all of the
decisions and determinations of the Committee or Board with respect to the
Option shall be final and binding.

 

 

  

 

  Date    , Participant               

 

8